Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 7/15/2021 has been entered. Claims 1-7 and 9-10 are pending. Claim 8 has been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kieslinger Dietmar et al. (WO 20113120121) (hereinafter Dietmar) (refer to English Machine Translation and IDS filed 11/11/2020) in view of Bailey (US 2009/0168414).
Re claim 1: Dietmar teaches a front light module for a headlamp, the front light module comprising: a light source unit (2001, fig. 7) including a light source (2001); an optical unit (2000, 3000, fig. 7) including a lens (3000, fig. 7) for generating a front light distribution (see fig. 7), the optical unit (2000, 3000) including a plurality of collimator lens elements (3000a,b are collimating sections of 3000, fig. 7) arranged adjacent to each other (see fig. 7); the plurality of collimator lens elements (3000a,b) including: a first collimator lens element (3000b, fig. 7) including a rotationally symmetrical light emitting surface (surface of 3000b, fig. 7) (rotationally 
However, Dietmar fails to teach the light source including a plurality of light sources.
Bailey teaches a light source (1, fig. 3) including a plurality of light sources (1a, fig. 1); an optical unit (3, 4, 5, 6, 7, fig. 3) comprising a first collimator lens element (3, fig. 3) and a second collimator lens element (7, fig. 3).
Therefore, in view of Conner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional light sources to the light source of DIetmar, in order to increase the light output of the light module.

Re claim 2: Dietmar discloses the rotationally symmetrical light emitting surface section (middle section of 3000a, fig. 8) of the second collimator lens element (3000a) forms one upper half  (forms part of upper half of 3000a, fig. 8) of a light emitting surface of the second collimator lens element (surface of 3000a, fig. 8) and the toroidal light emitting surface section (shape and section of 3000a, fig. 8) forms one lower half of the light emitting surface (bottom half of 3000a, fig. 8) of the second collimator lens element (3000a).

Re claim 3: As best understood, Dietmar discloses the toroidal light emitting surface section (surface of 3000a, fig. 7) of the second collimator lens element (3000a) features a vertical circular segment (vertical circular segment of 3000a, fig. 8) a running in a vertical plane (vertical 

Re claim 4: Dietmar discloses the toroidal light emitting surface section (surface of 3000a, fig. 8) features a horizontal circular segment (horizontal segment of 3000a, fig. 8) that runs along an acute angle (j) (acute angle of section of 3000a with respect to x-axis, fig. 7) or along an obtuse or right angle.  

Re claim 5: Dietmar teaches the vertical circular segment (vertical circular section of 3000a, fig. 8) of the toroidal light emitting surface section (surface of 3000a) features a radius (rV) (vertical radius of curvature of 3000a, fig. 8) in the range from 3 mm to 15 mm.  
However, Dietmar fails to teach the radius is in the range from 3 mm to 15 mm.
It would have been an obvious matter of design choice to change the radius of curvature to be in a range from 3 mm to 15 mm to produce a desired light output range, since it has been held that the configuration of the lens was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Re claim 6: Dietmar fails to teach the light source unit features a plurality of light sources to each of which a collimator lens element is allocated.  
Bailey teaches a light source unit features a plurality of light sources (1a, fig. 1a) to each of which a collimator lens element (3, 7, fig. 3) is allocated (each of the lights sources 1a are allocated to one collimator lens element).  


Re claim 7: Dietmar discloses the collimator lens elements (3000a,b) and the light sources (2001, fig. 7) are arranged in a common horizontal level (see fig. 8).  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kieslinger Dietmar et al. (WO 20113120121) in view of Bailey (US 2009/0168414) as applied to claim 1 above, and further in view of Sato (US 5,158,350).
Re claim 9: Dietmar fails to teach a scatter plate with a plurality of cylindrical surfaces running in a vertical direction is provided for in the main radiation direction (H) in front of the collimator lens elements.  
Sato teaches a scatter plate (50, fig. 2) with a plurality of cylindrical surfaces (52, fig. 2) running in a vertical direction (see fig. 3) is provided for in the main radiation direction (H) (see fig. 2) in front of the collimator lens elements (27, fig. 2).
Therefore, in view of Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a scatter plate with a plurality of cylindrical surfaces running in a vertical direction is provided for in the main radiation direction (H) in front of the collimator lens elements, in order to diffuse light to provide a wider light output distribution.
Re claim 10: Dietmar fails to teach the cylindrical surfaces of the scatter plate are arranged on a reverse of the scatter plate facing the collimator lens elements.   
Sato teaches the cylindrical surfaces (surface of 52, fig. 2) of the scatter plate (50, fig. 2) are arranged on a reverse of the scatter plate (inner surface of 50, fig. 2) facing the collimator lens elements (27, fig. 2).
Therefore, in view of Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a scatter plate where the cylindrical surfaces of the scatter plate are arranged on a reverse of the scatter plate facing the collimator lens elements, in order to diffuse light to provide a wider light output distribution.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
However, regarding applicant's argument that "the lens 3000 is just that a single lens. The elements 3000a and 3000b merely represent ranges of the lens 3000. Put another way, the examiner provided one lens that includes multiple ranges not a second lens element such that the two lens elements taken together include the specific surface structures claimed herein", the examiner notes that the claims are being broadly interpreted where the term element is defined as "a constituent part" or "a distinct part of a composite device" as defined by Merriam-Webster. The examiner notes that "a second lens" is distinct from "a second lens element" in that a second lens element can be a part of a singular lens while a second lens is structurally separate lens. Therefore, the examiner believes that the elements 3000a and 3000b of Dietmar teach the first and second lens element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ZHENG SONG/Primary Examiner, Art Unit 2875